COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 El Paso Healthcare System d/b/a Las           '
 Palmas Medical Center,                                       No. 08-13-00285-CV
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                        County Court at Law No. 3
                                               '
 Laura Murphy,                                              of El Paso County, Texas
                                               '
                             Appellee.         '                (TC# 2004-2844)




                                          ORDER

        The Court GRANTS the Appellant’s second motion for extension of time to file the reply

brief until August 16, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Michael A. Hatchell, the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before August 16,

2014.

        IT IS SO ORDERED this 30th day of July, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.